Silberstein Ungar, PLLC CPAs and Business Advisors phone (248) 203-0080 fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.sucpas.com January 23, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K/A dated January 23, 2013 of Ecology Coatings, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our Firm. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
